Exhibit 10.16

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN NO. 2
FOR NON-EMPLOYEE DIRECTORS
Effective as of January 1, 2005
Amended and Restated as of January 1, 2005
Further Amended and Restated as of December 4, 2008
Further Amended and Restated as of December 31, 2011


Article I- Purpose and Participation
The purpose of the Schweitzer-Mauduit International, Inc. Deferred Compensation
Plan No. 2 for Non-Employee Directors (“Plan”) is to enhance the ability of
Schweitzer-Mauduit International, Inc. (“SWM”) to attract and retain as members
of its Board of Directors (“Board”) individuals of outstanding competence.


Article II- Definitions
As used within this document, the following words and phrases have the meanings
described in this Article II unless a different meaning is required by the
context. Some of the words and phrases used in the Plan are not defined in this
Article II, but for convenience, are defined as they are introduced into the
text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only, and are not
to be construed so as to alter any of the terms of the Plan.
Section 2.1    Annual Deferral. The amount of the Annual Retainer which the
Director elects to defer in each Deferral Period pursuant to Article 3.2 of the
Plan.
Section 2.2    Annual Retainer. The amount of any compensation paid to a
director for service on the Board of Directors or on any standing committee of
the Board of Directors, which is delivered in the form of an annual retainer
paid pro-rata quarterly.
Section 2.3    Beneficiary. An individual or entity designated by a Participant
in accordance with Section 8.11.
Section 2.4    Board or Board of Directors. The Board of Directors of the
Corporation.
Section 2.5    Change of Control. For the purposes of this Plan, a Change of
Control shall mean the condition that exists if at any time any of the following
events shall have occurred with respect to the Corporation: (a) “change in the
ownership” of the Corporation; (b) a “change in the effective control” of the
Corporation; or (c) a “change of the ownership of a substantial portion of the
assets” of the Corporation, all as defined in Treasury Regulations §
1.409A-3(i)(5). Notwithstanding any other provision herein, a change in the
ownership, a change in the effective control, or a change in the ownership of a
substantial portion of the assets, of the Corporation or another Employer shall
not constitute a “Change in Control,” for purposes of this Plan, unless such
transaction also represents a change in the ownership, a change in the effective
control, or a change in the ownership of a




--------------------------------------------------------------------------------

Exhibit 10.16

substantial portion of the assets, of Schweitzer-Mauduit International, Inc.
Notwithstanding the foregoing, in the event that the regulations of the
Secretary of the Treasury defining a "change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation," for purposes of Section 409A of the Code are more
restrictive than the foregoing definition, then the definition in the Treasury
Regulations shall be substituted for the foregoing definition of Change of
Control.


Section 2.6    Code. The Internal Revenue Code of 1986. Reference to a section
of the Code shall include that section and any comparable section or sections of
any future legislation that amends, supplements or supersedes such section.
Section 2.7    Committee. The Compensation Committee of the Corporation's Board
of Directors.
Section 2.8    Corporation. Schweitzer-Mauduit International, Inc.
Section 2.9    Deferral Accounts. The Stock Unit Account and the Investment
Account established for each Director participating in this Plan pursuant to
Sections 4.2 and 4.3, respectively, of the Plan.
Section 2.10    Deferral Election. The election made by the Director pursuant to
Section 3.2 of the Plan.
Section 2.11    Deferral Period. The Plan Year, or in the case of a new Director
elected during a Plan Year, the remaining portion of the Plan Year. In the case
of the first Plan Year, the Deferral Period commences January 1, 2005 and ends
December 31, 2005.
Section 2.12    Disability. A Director shall be considered to have experienced a
"Disability" or to be disabled, for purposes of this Plan, if the Director (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Corporation.
Section 2.13    Effective Date. January 1, 2005.
Section 2.14    Fair Market Value. Shall have the meaning given to such term in
Section 4.2.
Section 2.15    IRS. The Internal Revenue Service.
Section 2.16    Plan. The Schweitzer-Mauduit International, Inc. Deferred
Compensation Plan No. 2 for Non-Employee Directors.
Section 2.17    Plan Administrator. The Corporation's Board of Directors or a
committee thereof as appointed by the Board from time to time.
Section 2.18    Plan Year. “Plan Year” means the 12-month period beginning each
January 1 and ending on the following December 31.




--------------------------------------------------------------------------------

Exhibit 10.16

Section 2.19    Rabbi Trust. The trust which the Corporation, as grantor, may
establish, in its discretion, as a trust intended to qualify under subpart E,
part I, Subchapter J, chapter 1, Subtitle A of the Code as a grantor trust for
the Plan.
Section 2.20    Separation from Service. Shall have the meaning assigned to such
term in Code Section 409A, Treasury Regulations Section 1.409 A-1(h), as
amended, and other applicable regulatory guidance of the IRS.


Section 2.21    Valuation Date. Shall have the meanings, as applicable, given to
such term in Sections 5.1, 5.2, 5.3 and 5.4.
Article III - Eligibility and Participation
Section 3.1    Non-employee members of the Board (“Directors”) may elect to
defer receipt of all or any portion of earned Director's Annual Retainer fees
into a stock unit account (the “Stock Unit Account”) or into an Investment
Account (the “Investment Account”). One-quarter of a Director's Annual Retainer
fee shall be deemed earned on the first business day of each calendar quarter.
Section 3.2    A Director must submit a Deferral Election Form to SWM's Vice
President-Administration by December 15 of each year indicating deferrals
elected for the following Plan Year in the form attached hereto.
Section 3.3    If any individual initially becomes a Director during a Plan
Year, he or she may elect to defer the Annual Retainer fee to be earned during
that Plan Year before attendance at the first Board or committee meeting
following election to the Board (and in all events no later than 30 days after
election to the Board).
Article IV - Deferred Compensation Accounts
Section 4.1    For record-keeping purposes only, SWM shall maintain a Stock Unit
Account and an Investment Account.
Section 4.2    Stock Unit Account. The Stock Unit Account shall consist of
fictional shares (“Stock Units”) of SWM par value $0.10 common stock (“Common
Stock”) accumulated and accounted for the sole purpose of determining the pay
out in shares of Common Stock upon any distribution of benefits under the Stock
Unit Account.
Section 4.2.1    For purposes of determining the number of whole or fractional
shares of Common Stock which shall be credited to the Stock Unit Account, the
hypothetical purchase shall be deemed to be made at Fair Market Value on the
date of the hypothetical purchase. For purposes of Section 4.2, effective as of
February 22, 2007, Fair Market Value means the closing price of the Common
Stock, as reported on the New York Stock Exchange composite tape, on the day
immediately preceding the distribution date, or if no such trading in the Common
Stock shall have taken place on that day, on the last preceding day on which
there was such trading in the Common Stock.
Section 4.2.2    The equivalent of any cash dividends paid with respect to the
share equivalent held in the Stock Unit Account shall be applied on the last
business day of the month in which such dividends are paid, based on the
hypothetical number of shares of Common Stock in the Stock Unit Account as of
the record date for such dividend, to the hypothetical purchase of additional
whole or fractional shares of Common Stock at Fair Market Value. The appropriate
number of whole or fractional shares shall be credited to the Stock Unit
Account.
Section 4.2.3    In the event SWM pays a stock dividend or reclassifies or
divides or combines its outstanding Common Stock, then an appropriate adjustment
shall be made in the hypothetical number of shares of Common Stock held in the
Stock Unit Account.




--------------------------------------------------------------------------------

Exhibit 10.16

Section 4.3    Investment Account - As of the end of each calendar month in
which a Director would be entitled to payment of an Annual Retainer fee, SWM
shall credit to the Investment Account the amount of such Annual Retainer fee
that was deferred by the Director in the Deferral Election Form submitted for
the applicable Plan Year.
Section 4.3.1    Any distribution of benefits from an Investment Account shall
be charged to that account as of the date such payment is made by SWM or by the
trustee of any Rabbi Trust established by the Corporation for the Plan.
Section 4.4    Earnings and Losses on the Investment Account - The Investment
Account balance shall be credited or debited, as the case may be, with deemed
net income, gain and loss, including the deemed net unrealized gain and loss
based on hypothetical investment directions made by the Participant with respect
to the Investment Account on the Deferral Election Form, in accordance with
investment options and procedures adopted by the Plan Administrator in its sole
discretion, from time to time.
Section 4.5    Hypothetical Nature of Accounts - With respect to each
participating Director, the Plan constitutes an unsecured promise by SWM to make
the benefit distributions in the future in the amount of the cash account
balance in the Investment Account, after adjustment for gains or losses, and for
the number of whole or fractional shares of Common Stock in the Stock Unit
Account. Any Deferral Account established for a Director under this Plan shall
be hypothetical in nature and shall be maintained solely for the Corporation's
record-keeping purposes so that any contributions can be credited and deemed
investment earnings and losses on such amounts can be credited (or debited, as
the case may be). Neither the Plan, the Investment Accounts (nor subaccounts)
nor the Stock Unit Account shall hold any actual funds or assets.
Section 4.5.1    The right of any individual or entity to receive one or more
payments or distributions of shares of Common Stock under the Plan shall be an
unsecured claim against the general assets of the Corporation. Any liability of
the Corporation to any Director, former Director, or Beneficiary with respect to
a right to payment or distribution shall be based solely upon contractual
obligations created by the Plan. The Corporation, the Board of Directors, the
Committee, the Plan Administrator and any individual or entity shall not be
deemed to be a trustee of any amounts to be paid or shares of Common Stock to be
distributed under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Corporation and a Director,
former Director, Beneficiary, or any other individual or entity.
Section 4.6.2    The Corporation may, in its sole discretion, establish a Rabbi
Trust as a vehicle in which to place funds or shares of Common Stock with
respect to this Plan. If established, all benefits payable under this Plan to a
Director shall be paid directly by the Corporation from the Rabbi Trust. To the
extent that such benefits are not paid from the Rabbi Trust, the benefits shall
be paid from the general assets of the Corporation and shall be reimbursed to
the Corporation by the Rabbi Trust at the Corporation's request upon
presentation of reasonable proof that the Corporation made such payment. The
assets of the Rabbi Trust shall be subject to the claims of the Company's
creditors in the event of its insolvency. Except as to any amounts paid or
payable to a Rabbi Trust, the Company shall not be obligated to set aside,
earmark or place in escrow any funds or other assets to satisfy its obligations
under this Plan, and the Directors shall not have any property interest in any
specific assets of the Corporation other than the unsecured right to receive
payments from the Corporation, as provided in this Plan.
Section 4.6.3    The Corporation does not in any way guarantee any Director's
Investment Account against loss or depreciation, whether caused by poor
investment performance, insolvency of a deemed investment or by any other event
or occurrence. In no event shall any employee, officer, director, or stockholder
of the Corporation be liable to any individual or entity on account of any claim
arising by reason of the Plan provisions or any instrument or instruments
implementing its provisions, or for the failure of any Director, Beneficiary or
other individual or entity to be entitled to any particular tax consequences
with respect to the Plan or any credit or payment of benefits thereunder.
Section 4.6    No Transfers Between Accounts. Deferrals to the Investment
Account may be allocated to different




--------------------------------------------------------------------------------

Exhibit 10.16

funds and transferred between fund options within the Investment Account.
Balances in the Investment Account and the Stock Unit Account may not be moved
from one to the other account.
Article V - Benefits
Section 5.1    Disability. If a Director suffers a Disability while serving as a
Director of the Corporation and before he is entitled to benefits under this
Plan, he shall receive the number of shares of Common Stock and the cash amount
credited to his Deferral Accounts as of the Valuation Date, which for purposes
of this Article 5.1 shall be the date on which the Director is determined by the
Committee to have suffered a Disability. No further investment gains or losses
shall be credited or debited against the Investment Account as of and after the
Valuation Date. Dividend equivalent amounts shall continue to be earned on
shares of Common Stock in the Stock Unit Account and credited to that account in
whole or fractional shares of Common Stock in accordance with the Plan terms.
Distribution of benefits from the Deferral Accounts under this Article shall
commence within thirty (30) days after the date on which the Committee
determines the existence of the Director's Disability and in accordance with the
payment method elected by the Director on his Deferral Election Form; provided,
however, that in all cases the Director shall not have the right to designate
the year of payment.
Section 5.2    Pre-Termination Survivor Benefit. If a Director dies before
becoming entitled to benefits under this Article, the Beneficiary or
Beneficiaries designated pursuant to Section 8.11 shall receive the cash amount
and a distribution of the number of shares of Common Stock credited to the
Director's Deferral Accounts as of the Valuation Date, which for purposes of
this Section 5.2 shall be the date the Director died or the first business day
thereafter if such date falls on a holiday or a weekend. No further investment
gains or losses shall be credited or debited against the Investment Account as
of and after the Valuation Date. Dividend equivalent amounts shall continue to
be earned on shares of Common Stock in the Stock Unit Account and credited to
that account in whole or fractional shares of Common Stock in accordance with
the Plan terms. Distribution of any benefits under this Article shall be made
within thirty (30) days after the date of the Director's death, or if later,
within thirty (30) days after the date on which the Plan Administrator receives
notification of or otherwise confirms the Director's death; provided, however,
that in all cases the Beneficiary or Beneficiaries shall not have the right to
designate the year of payment.
Section 5.3    Post-Termination Survivor Benefit. If a Director dies after
benefits have commenced, but prior to receiving complete payment of benefits
under this Plan, the Beneficiary or Beneficiaries designated under Section 8.11,
shall receive in a single lump sum the cash amount and a distribution of the
number of shares of Common Stock credited to the Director's Deferral Accounts as
of the Valuation Date determined in accordance with Section 5.2. No further
investment gains or losses shall be credited or debited against the Investment
Account as of and after the Valuation Date. Dividend equivalent amounts shall
continue to be earned on shares of Common Stock in the Stock Unit Account and
credited to that account in whole or fractional shares of Common Stock in
accordance with the Plan terms. Distribution of any benefits under this Article
shall be made within thirty (30) days after the date of the Director's death, or
if later, within thirty (30) days after the date on which the Plan Administrator
receives notification of or otherwise confirms the Director's death; provided,
however, that in all cases the Beneficiary or Beneficiaries shall not have the
right to designate the year of payment.
Section 5.4    Change of Control. If a Change of Control occurs before a
Director becomes entitled to receive benefits by reason of any of the above
Articles or before the Director has received complete payment of his benefits
under this Plan, he shall receive a lump sum payment of the cash amount and a
distribution of the shares of Common Stock credited to his Deferral Accounts as
of the Valuation Date which for purposes of this Section 5.4 shall mean the
business day immediately preceding the date on which the Company receives notice
of facts indicating that a Change of Control occurred. No further investment
gains or losses shall be credited or debited against the Investment Account as
of and after the Valuation Date. Dividend equivalent amounts shall continue to
be earned on shares of Common Stock in the Stock Unit Account and credited to
that account in whole or fractional shares of Common Stock in accordance with
the Plan terms. Distribution of any benefits under this Article shall




--------------------------------------------------------------------------------

Exhibit 10.16

commence within thirty (30) days after the Valuation Date; provided, however,
that in all cases the Director shall not have the right to designate the year of
payment.
Article VI - Benefit Distributions
Section 6.1    Distributions from either the Stock Unit Account or the
Investment Account or transfers between the two accounts shall not be allowed
while the individual remains a Director of SWM.
Section 6.2    At the time of filing a Deferral Election Form, a Director must
indicate an election to receive distribution of: (1) the entire amount in the
Investment Account and a distribution of all shares of Common Stock in the Stock
Unit Account immediately following the end of the month in which the participant
experiences a Separation from Service with the Corporation, (2) the entire
balance in the Investment Account and the Stock Unit Account in three (3), five
(5) or ten (10) annual installments with the initial distribution made in the
following January. If no distribution election is made by the Director or no
election form is in effect at the time a participant experiences a Separation
from Service, the balance of cash and shares of Common Stock in such Director's
Deferral Accounts will be distributed in installments over five years. Annual
installments shall be calculated each year by dividing the remaining Investment
Account balance and the number of shares of Common Stock remaining in the Stock
Unit Account as of January 1 of that year by the remaining number of
installments. Any Deferral Election may be amended provided that all of the
following requirements are met:
(i)
the amendment of the Deferral Election shall not take effect until at least 12
months after the date on which such amendment is made;

(ii)
in the case of an amendment of a Deferral Election related to a payment not made
on account of the Participant's death or Disability, the first payment with
respect to which the amendment is made shall in all cases be deferred for a
period of not less than 5 years from the date on which such payment otherwise
would have been made;

(iii)
in the case of an amendment of an election related to a payment that is to be
made at a specified time or pursuant to a fixed schedule, such an amendment of
the election must be made at least 12 months prior to the date of the first
scheduled payment.

Section 6.3    If the Director or former Director dies before all payments have
been made, distribution(s) shall be made to the beneficiary designated by the
Director in the Deferral Election Form. The designated beneficiary may be
changed from time to time by delivering a new Beneficiary designation in writing
to SWM's Vice President - Administration. If no designation is made, or if the
named beneficiary predeceases the Director, distributions of benefits shall be
made to the Director's estate.
Section 6.4    Notwithstanding any other provision herein, if a distribution
becomes payable to a Director or former Director due to his Separation from
Service and the individual is a “specified employee” (as detailed in Code
Section 409A and Treasury Regulations Section 1.409A-1(i)), then the
distribution of the amount due to the Director or the former Director, or the
first annual installment (if the distribution is to be made in installments)
shall be postponed until the first day of the seventh month after the month in
which the Separation from Service occurs.


Section 6.5 Special Distribution Election With respect to the Plan Years 2005
through 2008 only, the Plan Administrator is authorized to prescribe rules and
procedures under which eligible Participants may amend elections as to the time
and form of distribution in accordance with Internal Revenue Service Notice
2001-1; Section XI of the Preamble to the Proposed Regulations under Section
409A, 70 Fed. Reg. 57930; Internal Revenue Service Notice 2006-79; and Internal
Revenue Service Notice 2007-86.


Article VII - Establishment of Trust
Section 7.1    Establishment of Trust. The Corporation may establish a Rabbi
Trust (“Trust”) for the Plan. If




--------------------------------------------------------------------------------

Exhibit 10.16

established, all benefits payable under this Plan to a Director shall be paid
directly by the Corporation from the Trust. To the extent that such benefits are
not paid from the Trust, the benefits shall be paid from the general assets of
the Corporation and shall be reimbursed to the Corporation by the Trust at the
Corporation's request upon presentation of reasonable proof that the Corporation
made such payment. Any Trust shall be an irrevocable grantor trust which is
intended to qualify as such under subpart E, part I, Subchapter J, chapter 1,
Subtitle A of the Code. The assets of the Rabbi Trust are subject to the claims
of the Corporation's creditors in the event of its insolvency. Except as to any
amounts paid or payable to a Trust, the Corporation shall not be obligated to
set aside, earmark or escrow any funds or other assets to satisfy its
obligations under this Plan, and the Director and/or his designated
Beneficiaries shall not have any property interest in any specific assets of the
Corporation other than the unsecured right to receive payments from the
Corporation, as provided in this Plan.
Section 7.2    Distribution of Benefits from the Trust. In the event a Trust is
established and benefit distributions are not made by the Corporation in
accordance with the terms of the Plan, a Director may petition the trustee of
the Trust directly for distribution of benefits and the trustee may make such
distributions directly to the Director upon the trustee's good faith
determination that the benefit distribution was in fact owed to the Director
under the terms of the Plan, was not timely made by the Corporation and that
there are sufficient assets in the Trust to make the distribution.
Article VIII - Miscellaneous
Section 8.1    Benefits provided under this Plan are unfunded obligations of the
Corporation. Nothing contained in this Plan shall require the Corporation to
segregate any monies or other assets from its general funds or assets with
respect to such obligations. This Plan is not an “employee benefit plan” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, and is not intended for the benefit of any common law employee of
the Corporation.
Section 8.2    The Board shall be the plan administrator of this Plan and shall
be solely responsible for its general administration and interpretation and for
carrying out the provisions hereof, and shall have all such powers as may be
necessary to do so. The Board shall have the right to delegate from time to time
the administration of the Plan, in whole or in part, to any committee of the
Board. The decisions made, and the actions taken, by the Board or any committee
thereof in the administration of the Plan shall be final and conclusive on all
persons, and no member of the Board or any committee thereof shall be subject to
individual liability with respect to the Plan.
Section 8.3    Neither the Director nor any beneficiary nor any next-of-kin
shall have the right to assign or otherwise alienate the right to receive
payments hereunder, in whole or in part, which payments are expressly
non-assignable and non-transferable, whether voluntarily or involuntarily. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such amount, whether presently or thereafter payable, shall be void. Except as
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution or other legal process, or be
liable for or subject to the debts or liability of any Director.
Section 8.4    The Corporation shall withhold from amounts paid under this Plan
any taxes or other amounts required to be withheld by any applicable federal,
state, local or foreign income tax law. The Corporation shall comply with all
governmental reporting requirements applicable to the Plan or any payment
pursuant to the Plan.
Section 8.5    The Board, may at any time, amend the Plan for whatever reasons
it may deem appropriate. No amendment shall (a) impair the rights of a
participant with respect to amounts then in the participant's account of (b) be
effective without the written consent of the Directors. All references to action
by the Directors shall mean a vote of a majority of the total number of
Directors authorized by the Board unless such action may potentially result in
the loss of deferred tax treatment of the plan benefits, in which case the
unanimous vote of the Board shall be required.
Section 8.6    Each Director in the Plan will receive a quarterly statement
indicating the dollar amount credited to the participant's Investment Account
and the number of shares of Common Stock in the Unit Stock Account as of the end
of the




--------------------------------------------------------------------------------

Exhibit 10.16

preceding calendar quarter.
Section 8.7    This Plan shall become effective with respect to annual retainer
and meeting fees earned on and after January 1, 2005 with all elections and
designations filed by the Directors prior to January 1, 2005 pursuant to this
Plan becoming effective as of such date.
Section 8.8    Good Faith Distribution of Benefits. Any distribution of benefits
made in good faith in accordance with provisions of the Plan shall be a complete
discharge of any liability for the making of such payment under the provisions
of this Plan.
Section 8.9    Binding Effect. The provisions of this Plan shall be binding upon
the Corporation and its successors and assigns and upon every Director and his
heirs, Beneficiaries, estates and legal representatives.
Section 8.10    Director Change of Address. Each Director entitled to benefits
shall file with the Corporation's Vice President - Administration, in writing,
notification of any change of address. Any check representing payment and any
communication addressed to a Director or a former Director at this last address
filed with the Corporation's Vice President - Administration, or if no such
address has been filed, then at his last address as indicated on the
Corporation's records, shall be binding on such Director for all purposes of the
Plan, and neither the Plan Administrator, the Corporation, any trustee, nor any
other payor shall be obliged to search for or ascertain the location of any such
Director. If the Corporation and the Plan Administrator are unable to locate a
Participant or another person or entity to whom payment is due under this Plan,
in order to make a distribution to such person or entity, the amount of the
Participant's benefits under the Plan that would otherwise be considered as
nonforfeitable shall be forfeited effective four years after (i) the last date a
payment of said benefit was made, if at least on such payment was made, or (ii)
the first date a payment of said benefit was directed to be made by the Plan
Administrator pursuant to the terms of the Plan, if no payments have been made.
If such person is located after the date of such forfeiture, the benefits for
such Participant or Beneficiary shall not be reinstated hereunder.
Section 8.11     Designation of Beneficiary. Each Director shall designate, by
name, on the Deferral Election Form, the Beneficiary (ies) who shall receive any
benefits which might be payable after such Director's death. A Beneficiary
designation may be changed or revoked in writing by the Director making the
designation without such Beneficiary's consent at any time or from time to time
in the manner as provided by the Plan Administrator, and the Plan Administrator
shall have no duty to notify any individual or entity designated as a
Beneficiary of any change in such designation which might affect such individual
or entity's present or future rights. If the designated Beneficiary does not
survive the Director, all amounts that would have been paid to such deceased
Beneficiary shall be paid to the Director or to his estate.
Section 8.11.1      No Director shall designate more than three (3) simultaneous
Beneficiaries, and if more than one (1) Beneficiary is named, Director shall
designate the share to be received by each Beneficiary. Despite the limitation
of three (3) Beneficiaries, a Director may designate more than three (3)
Beneficiaries provided such beneficiaries are the surviving spouse and children
of the Director. If a Director designates alternative, successor, or contingent
Beneficiaries, such Director shall specify the shares, terms and conditions upon
which amounts shall be paid or shares of Common Stock distributed to such
multiple, alternative, successor or contingent beneficiaries. Any payment made
under this Plan or distribution of shares of Common Stock after the death of a
Participant shall be made only to the Beneficiary or Beneficiaries designated
pursuant to this Section.
Section 8.12     Claims. Any claim for benefits must initially be submitted in
writing to the Corporation's Vice President - Administration. If such claim is
denied (in whole or in part), the claimant shall receive notice from the Plan
Administrator, in writing, setting forth the specific reasons for denial, with
specific reference to applicable provisions of this Plan. Such notice shall




--------------------------------------------------------------------------------

Exhibit 10.16

be provided within ninety (90) days after the date on which the claim for
benefits is received by the Corporation's Vice President - Administration,
unless special circumstances require an extension of time for processing the
claim, in which event notification of the extension shall be provided to the
claimant prior to the expiration of the initial 90-day period. The extension
notification shall indicate the special circumstances requiring the extension of
time and the date by which the Plan Administrator expects to render its
decision. Any such extension shall not exceed 90 days. Any disagreements about
such interpretations and construction may be appealed in writing by the claimant
to the Plan Administrator within sixty (60) days after the date on which the
claimant receives the notice with respect to the claim denial. The Plan
Administrator shall respond to such appeal within sixty (60) days, with a notice
in writing fully disclosing its decision and its reasons, unless special
circumstances require an extension of time for reviewing the claim, in which
event notification of the extension shall be provided to the claimant prior to
the expiration of the initial sixty (60) day period. Any such extension shall be
provided to the claimant prior to the commencement of the extension. Any such
extension shall not exceed 60 days. No member of the Board, or any committee
thereof, and no officer, employee or agent of the Corporation shall be liable to
any individual or entity for any action taken hereunder, except those actions
undertaken with lack of good faith.
Section 8.12.1     Provided that the Corporation has established a Rabbi Trust
for the Plan pursuant to which the trustee has agreed to act in a capacity other
than as a directed trustee in the event of a Change in Control, the trustee of
the Trust shall perform the duties of the Plan Administrator under this Section
8.12 following a Change of Control.
Section 8.13     -No Right to Directorship. Nothing contained in the Plan shall
be construed as a commitment by the Board to nominate any person for election or
re-election to the Board. Nothing contained in this Plan shall be construed to
create a right in any person to be elected or to continue to serve as a
Director.
Section 8.14    No Effect on Other Plans. The adoption of this Plan shall have
no effect on the existing Schweitzer-Mauduit International, Inc. Outside
Directors Stock Plan. Nothing contained in this Plan shall prevent SWM from
adopting other or additional compensation plans or arrangements for its
non-employee Directors.
Section 8.15    Governing Law. To the extent not superseded by the laws of the
United States, the laws of the State of Georgia (except for the provisions of
Georgia law relating to conflicts of laws) shall be controlling in all matters
relating to this Plan.
Section 8.16    Severability. In the event any provision of this Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be interpreted
and enforced as if such illegal and invalid provisions had never been set forth.
[ BALANCE OF PAGE LEFT BLANK INTENTIONALLY]














--------------------------------------------------------------------------------

Exhibit 10.16

Section 8.17    Code Section 409A. It is the intention of the Company that this
Plan shall meet the requirements of section 409A of the Code and applicable
Treasury Regulations that must be met in order for amounts of Compensation
deferred under this Plan to be taxable, for purposes of federal income taxation,
in the year of actual receipt by the Participant or Beneficiary. If any
provision of this Plan is susceptible of two interpretations, one of which
results in the compliance of the Plan with section 409A of the Code and the
applicable Treasury Regulations, and one of which does not, then the provision
shall be given the interpretation that results in compliance with section 409A
and the applicable Treasury Regulation.
IN WITNESS WHEREOF, Schweitzer-Mauduit International, Inc. has adopted the
foregoing instrument effective as of December 31, 2011.


SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
By:
Title: 







